EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS
In claim 1, line 8, the third occurrence of "a" has been changed to --the--;
     		      line 14, --supply voltage-- has been inserted before the word "input";
     		      line 15, --supply voltage-- has been inserted before the word "input";
     		      line 16, the second occurrence of the word "second" has been deleted;
     		      line 22, --supply voltage-- has been inserted before the word "input".
In claim 5, line 3, "a" has been changed to --the--, and the word --is-- has been inserted before the word "coupled".

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests a monolithic integrated circuit comprising first and second supply voltage inputs, a voltage-sensing input, first and second outputs, a pre-driver and a power supply control section having the functional limitations set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 13, 2021